IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

                       STATE OF TENNESSEE v. CHAD DAVIS

                                Criminal Court for Shelby County
                                        No. 99-08196-97



                    No. W2000-02752-CCA-R3-CD - Filed January 16, 2002


                                               ORDER


        It appearing that the original opinion filed in this case on January 10, 2002, is in conflict with
the recent holding of State v. Marcus Morrow, No. M1999-00769-SC-R11-CD (Tenn. Jan. 11,
2002). Accordingly, it is hereby ORDERED that the opinion filed on January 10, 2002, is
withdrawn and replaced by the opinion filed on this day. For appeal time purposes, the judgment
filed on January 10, 2002, shall be vacated and reentered as of the date of the refiling of this court's
opinion.


                                                PER CURIAM